[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION FOR SPECIAL FINDING
Both General Statutes § 52-226a and 35-54 contemplate decisions by the "court" not an Attorney Trial Referee. The defendants have furnished no authority that the ATR has statutory authority to decide these issues. It is a factual determination to be made by the trial court. This court has made these determinations based on the ATR's findings and report.
The Motion For Special Finding (#121) filed pursuant to General Statutes § 52-226a is denied. Neither of the two elements has been demonstrated. Beverly v. Connecticut, 44 Conn. App. 641, 649-50 (1997).
The Motion For Special Finding (#121) filed pursuant to General Statutes § 35-54 requires a similar finding of "bad faith." For the reasons stated above this court cannot make such a finding. Therefore, no hearing on the amount of attorney's fees is necessary.
Both motions are denied. The defendant is not precluded from bringing a vexatious litigation suit under common law or General Statutes §52-568. Indomenico v. Mr. Sparkle Car Wash, Superior Court, judicial district of Hartford-New Britain at Hartford, docket number 372997 (September 4, 1992, Missal, Trial Referee); DeLaurentis v. New Haven,220 Conn. 225, 248, 269, fn 27 (1991).
BY THE COURT
_____________________ TIERNEY, J.